10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-mj-00847-NJK Document 9 Filed 09/29/20 Page 1of 3

VO FILED Qe), RECEIVED
— FNTERED cout SERVED ON
COUNSEL/PARTIES OF RECORD

 

 

 

 

 

 

 

NICHOLAS A. TRUTANICH SEP 23 2020

United States Attorney

Nevada Bar Number 13644 CLERK US DISTRICT COURT
JARED L. GRIMMER DISTRICT OF NEVADA
Assistant United States Attorney BY: DEPUTY

 

 

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101

Telephone: 702-388-6378
jared.1.grimmer@usdoj.gov

Attorneys for Plaintiff
The United States of America

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 2:20-mj-00847-NJK
Plaintiff, Stipulation for an Order
Directing Probation to Prepare
v. a Criminal History Report

JESUS ADAIR ALMANZA-FERREIRA,
aka “Jesus Almanza,”
aka “Jesus Alamanza-Ferreira,”
aka “Jesus Alamanza,”

Defendant.

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
Trutanich, United States Attorney, and Jared L. Grimmer, Assistant United States
Attorney, counsel for the United States of America, and _Robert O'Brien
Assistant Federal Public Defender, counsel for Defendant JESUS ADAIR ALMANZA-
FERREIRA, that the Court direct the U.S. Probation Office to prepare a report detailing the
defendant’s criminal history.

This stipulation is entered into for the following reasons:

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24 |

 

 

Case 2:20-mj-00847-NJK Document9 Filed 09/29/20 Page 2 of 3

1, The United States Attorney’s Office has developed an early disposition
program for immigration cases, authorized by the Attorney General pursuant to the
PROTECT ACT of 2003, Pub. L. 108-21. Pursuant to this program, the government has
extended to the defendant a plea offer in which the parties would agree to jointly request an
expedited sentencing immediately after the defendant enters a guilty plea.

2. The U.S. Probation Office cannot begin obtaining the defendant’s criminal
history until after the defendant enters his guilty plea unless the Court enters an order
directing the U.S. Probation Office to do so. Such an order is often entered in the minutes of|
a defendant’s initial appearance when charged by indictment.

3. The U.S. Probation Office informs the government that it would like to begin
obtaining the criminal history of defendants eligible for the early disposition program as
soon as possible after their initial appearance so that the Probation Office can complete the
Presentence Investigation Report by the time of the expected expedited sentencing.

4. Accordingly, the parties request that the Court enter an order directing the
U.S. Probation Office to prepare a report detailing the defendant’s criminal history.

DATED this 29th day of September, 2020.

Respectfully submitted,

NICHOLAS A. TRUTANICH

 

 

United States Attorney
/s/ Robert O'Brien /s/ Jared L. Grimmer
JARED L. GRIMMER
Assistant Federal Public Defender Assistant United States Attorney
Counsel for Defendant JESUS ADAIR
ALMANZA-FERREIRA

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-mj-00847-NJK Document9 Filed 09/29/20 Page 3 of 3

UNITED STATES DISTRICT COURT

 

 
 

 
 

 

 

 

 

 

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 2:20-mj-00847-NJK
Plaintiff, Order Directing Probation to Prepare
a Crimi .
ED
v. [Proposed] "~~ ENTERED SVE ON
CO
JESUS ADAIR ALMANZA-FERREIRA, RRCLPARTIES OF RECORD
aka “Jesus Almanza,”
aka “Jesus Alamanza-Ferreira,” SEP 29 2020
aka “Jesus Alamanza,”
CLERK US DISTRICT
Defendant. DISTRICT OF NEVAbe RT
DEPUTY

 

 

 

 

 

Based on the stipulation of counsel, good cause appearing, and the best interest of
justice being served:

IT IS HEREBY ORDERED that the U.S. Probation Office is directed to prepare a
report detailing the defendant’s criminal history.

DATED this U1 day of September, 2020.

 

HONORABLE NANCY J. KOPPE
UNITED STATES MAGISTRATE JUDGE

 

 
